 In the Matter Of SEATTLE TIMESCOMPANYandNEWSPAPER DRIVERS ANDHELPERS UNION LOCALNo. 763,CHARTERED BYIBTCWH OF A.,A. F. L.Case No. R-4668.-Decided January 05,1943Jurisdiction:newspaper publishing industry.Investigation and Certification of Representatives:existence of question: stipu-lation as to; election necessary.Unit Appropriate for Collective Bargaining:proposed unit covering four groupsof employees in the circulation department modified to include one group ofcity district managers and suburban (and county) district managers only; two'groups not included when present collective bargaining agreements coveredthem and no question concerning representation existed ; fourth group not in-cluded when no substantial showing of representation was made among them.Todd, Holman, Sprague c6 Allen,byMr. Lucien F. Marion,ofSeattle,Wash, for the Company.Mr. Samuel B. Bassett,of Seattle,Wash., for the A. F. L.Mr. Edward E. HenryandMr. W. B. Sparks,of Seattle,Wash.,for the C. I. 0.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Newspaper Drivers and Helpers UnionLocal No. 763, chartered by IBTCWH of A., A. F. L., herein calledthe A. F. L., alleging that a question affectingcommerce had arisenconcerning the representation of employees of Seattle Times Company,Seattle,Washington, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Louis S. Penfield, Trial Examiner.Said hearing was held inSeattle,Washington, on December 14 and 15, 1942.The Company,the A. F. L., and Seattle Newspaper Guild Local 82, American News-paper Guild, C. I. 0., herein called the C. I. 0., appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the,hearing are free from preju-47 N. L R B., No 2.8 SEATTLE TIMES COMPANY9dicial error and are hereby affirmed.Subsequent to the hearing theCompany filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following-:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSeattle Times Company, a Delaware corporation, maintains its prin-cipal office and place of business in Seattle, Washington, where it isengaged in the business of newspaper publishing and is the owner andpublisher of a daily and a Sunday newspaper known respectively as"The Seattle Daily Times" and "The Seattle Sunday Times." Theprincipal raw materials used by the Company in the operation of itsbusiness are newsprint, ink, and rotogravure ink.During the year1941 the Company purchased and used in its plant newsprint, ink,and rotogravure ink, having a total value of $683,000, of which ap-proximately 94 percent was shipped to the plant from points outsidethe State of Washington.During the same period, the average dailynet ,paid circulation of "The Seattle Daily Times" was 117,510 copies;the average net paid circulation of "The Seattle Sunday Times" was147,842 copies.Approximately 3 percent of the issues of "The SeattleSunday Times" and approximately,1 percent of the issues of "TheSeattle Daily Times" were circulated outside the State of Washington.The total advertising in "The Seattle Daily Times" and "The SeattleSunday Times" for the year 1941 was 911,344 inches, of which approxi-mately 15 percent was national advertising, including automobileadvertising.The Company collects and furnishes to the AssociatedPress news, photographs, and other intelligence.The' Company isa member of the Associated Press and receives from it-both news andphotographs, of which approximately 97 percent originates outside theState of Washington,During the'year 1941 the Company purchasednews and other intelligence from the United Press and purchased pho-tographs from Acme News Pictures, Inc., New York City, in the totalamount of approximately $31,765, of which 97 percent was purchasedand transmitted from points outside the State of Washington.Dur-ing the same- period, the Company purchased features from syndicateslocated in various parts of the United States, among them being theAssociated Press, the Chicago Tribune-New York News Syndicate,Publishers Syndicate, McNaught Syndicate, and the New York Trib-une, Inc.H. THE ORGANIZATIONSINVOLVED,Newspaper Drivers and Helpers Union Local No. 763 is a labororganization affiliated with the International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, and with 10DECISIONS OF NATIONAL LABORRELATIONS BOARDthe American Federation of Labor. It admits to membership em-ployees of the Company.Seattle Newspaper Guild Local 82 is a labor organization' affiliatedwith -the American Newspaper Guild and with the Congress of Indus-trialOrganizations.It admits to membership employees of the-Company.,III.THE QUESTION CONCERNING REPRESENTATIONThe Company and the A. F. L. stipulated that a question concerningrepresentation has arisen in that in December 1940 the A. F. L. re-quested recognition of the Company as the bargaining representativeof certain employees of the circulation department; and that a dis-pute arose between the Company and the A. F. L. as to the appropriate,unit in the circulation department.A statement of an attorney of the Board, introduced in evidence atthe hearing, indicates that each of the labor organizations representsa substantial number of employees in the unit hereinafter found to beappropriate.'-We find that a question affecting commerce has arisen concerningthe representation of Group,III employees of the Company within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.We find further, however, in view 'of the factsset forth in Section IV,infra,that no question concerning represen-tation has arisen as to Groups I, II, and IV, of the Company'semployees.'IV.THE APPROPRIATE UNITThe A. F. L. contends for a single unit of circulation departmentemployees consisting of the following four groups of employees:,GroupI-All motor route carriers;,Group11-Street circulators, branch men, crew managers, verifiers,mail subscription salesmen, T. F. subscription salesmen, returns men;loaders, and helpers;I-ipany covering respectively the first and second of four groups of employees which the A. F L contendscomprise a single appropriate unit, and that the A F L submitted authorization cards purportedly signedby employees in the remaining two groups of employeesHe stated further that the C. I 9 submittedauthorization cards purportedly signed by employees in one of the groups claimed by the A. F L.Thereport on these cards as compared with the November 8, 1942, pay roll of the Company is summarized in thefollowing table*Groups of employeesNumberemployeesin groupNumberemployeesdesignatingA F LNumberemployeesdesignatingC I0.Group III2387A City district managers________ ______________-___(17)(7)(7)B Country circulationmanagers___________________(6)(1)(0)Group IV-----------------------------------------------60 SEATTLE' TIMES COMPANY11Group III-Allcity district managers and suburban (and country)district managers, andGroup IV=(1)city home delivery manager(2) country circulation manager(3)wholesale manager-(4) transportation manager(5) branch manager(6)motor route manager(7)night complaint clerkThe. C. I. O. does not oppose a finding by the Board that GroupsI and II, together with the suburban (and country) districtmanagersin Group III and all but two employees in Group IV, constitute anappropriate unit.In the case of Group III, however, the C. I. O.contends, without prejudice to its right at a later time to ask for a,larger unit, that the city district managers constitute a separateappropriate unit._The position of the Company may be summarized as follows:(1) It contends that the employees in Group I are,independent con-tractors and not employees within the meaning of the Act,' and there-fore should be excluded from any over-all unit;(2) It contends that the employees in Group II are presently recog-nized as an appropriate unit;(3) It has no contention with respect to Group III save to opposethe contention of the C. I. O. that the city district managers com-prise a separate bargaining unit;-(4) It contends that the employees in Group IV, with the possibleexception of the night complaint,clerk, should be excluded from anyover-all unit as supervisory employees.On December 26, 1940, the A. F. L. and the Company entered intotwo contracts, one covering the employees in Group I, and the othercovering the employees im Group II.Both groups of employees havebeen under contract continuously since then, the current contracts hav-ing been entered into on March 27, 1942, for a period ending February29, 1944; and for yearly periods thereafter in the absence of 30 days'notice prior ' to, February 29, 1944, or any yearly termination datethereafter.In view of these contracts, evidencing that the A. F. L.ispresently bargaining collectively with the Company on behalf ofthe employees in Groups I and II, we find that no question concerningrepresentation has arisen respecting the employees in Groups I and II.We shall, therefore, not combine them in an over-all unit.We need not discuss whether or not the employees in Group IV aresupervisory employees, since no question concerning representation hasarisen respecting them in view of the absence of any showing of sub-stantial representation among the employees in Group IV by either of 12'DECISIONS OF -NATIONAL LABOR RELATIONS BOARDthe: labor organizations party to this proceeding.Thus, the remain-ing unit issue concerns only the employees in Group III.Group III consists of 17 city district managers, whom the C. I. 0.contends constitute a separate appropriate unit, and 6 suburban (andcountry) district managers.The primary function of the city dis-trictmanagers is to supervise the work of home paper carriers in thecity of Seattle.The city district managers generally meet daily at theplant in the morning to receive instructions, advice, and other infor-mation.Some of them may work a short time in an office at the plant.All, of them spend the balance of the day in the district to which theyare assigned; where they instruct, direct and aid carriers, check oncomplaints, select new carriers as needed, and contact the parents, ofcarriers.Each district has one or more stations to which papersare regularly delivered by Company or contract trucks to be oppor-tioned among the carriers.City district managers make the rounds' ofthe stations in their district.There are three suburban and three country district managers whooperate in territories in the State of Washington, but outside the cityof Seattle.2In their territories they have general supervision overthe distribution and sale of the paper.Thus, they supervise not onlycarriers but newsboys ,and to some extent dealers.Their supervisionof suburban carriers is similar to that exercised by city district man-agers over city carriers.They likewise handle complaints and selectnew dealers.Because they are located outside the city of Seattle theyvisit the plant less frequently than do city district managers.'The work which the city and the suburban (and country) districtmanagers perform is substantially similar although the responsibilitiesof the latter are greater in view of the additional duties which theyperform.We find, under all the circumstances of this case, that theCompany's'city district managers and its suburban (and country) dis-trict'managers constitute a unit appropriate for the,purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act. .V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation which,has arisen be resolved by an election by secret ballot among the. em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth,in theDirection.'2 The three "suburban district managers operate in small areas immediately adjacent tothe city of Seattle, whereas the three country district managers cover large outlyingsectionsof the State.eThe, suburban district managers may visit the plant once a day, the country districtmanagers perhaps,once every 2 or 3 weeks. SEATTLF1 TIMES COMPANYDIRECTION OF ELECTION13By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section' 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor-Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECCrED that, as part of the: investigation to ascertain represent-atives for the purposes of collective bargaining with the Seattle TimesCompany, Seattle, Washington, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the-Nineteenth Region, acting in, thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselvs in person at the polls, but ex-cluding any who have since quit or been discharged for cause, todetermine whether they desire to be represented by Newspaper Drivers& Helpers Local 763, A. F. of L., or by Local 82 of the Seattle News-paper Guild, for the purposes of collective bargaining,4 or by neither.MR. GERARD D. REILLY, dissenting in part :For the reasons stated in my dissenting opinions inMatter ofUnion Collieries Coal Company, Oakmont, PennsylvaniaandMineOfficials'Union o l America (Ind. ),6andMatter of Godchaux Sugars,Inc.andUnited Sugar Workers, Local Industrial Union No. 1186,C. I.0.,' I would find'that the city and the suburban (and country)district managers do not constitute an appropriate unit for collectivebargaining.* The names of the unions are set forth here as the A. F. L. and the C I. 0 , respectively,desired its name to appear on the,ballot._5 41 N L.R. B. 961._0 44 N.L. R. B. 874. In the Matter-of SEATTLETIMESCOMPANYand.NEWSPAPER DRIVERSAND HELPERSUNION LOCALNo. 763, CHARTEREDBY IBTCWH OF A.,A. F. L.Case No: R-4668-Decided March1, 1943SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVES .On January 25, 1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding 1Pursuant to the Direction of Election, an election by secret ballot wasconducted on February 8, 1943, under the direction and supervision ofthe Regional Director for the Nineteenth Region (Seattle, Washing-ton).'On February 8,1943, the Regional Director, acting pursuant to,Article III, Section 10, of National Labor Relations Board Rules andRegulations=S3ries 2, as amended, issued and duly served upon theparties a Report on Ordered Election.'As to the balloting and its results, the Regional'Director reported asfollows :Approximate number of eligible voters----------------------------24Total ballots cast-----------------------------------------------24Total ballots challenged-----------------------------------------0Total void ballots-----------------------------------------------0Total valid votes counted---------------------------------------- 24Votes cast for Newspaper Drivers and Helpers Union Local No. 763,chartered by IBTCWH of A., A. F. L---------------------------- 10Votes cast for Seattle Newspaper Guild Local 82, American News-paper Guild, C. I. 0------------------------------------------- '14Votes cast for neither-------------------------------------------0Thereafter, Newspaper Drivers and Helpers Union Local No. 763,chartered by IBTCWH of A., A. F. L., herein called the A. F. L., filedobjections to the Report on Ordered Elec'tion'., The objections wereas follows : that the A. F. L. believed the Company had instigated ameeting of 16 of the 24 of its employees eligible to vote, which was heldin the Company's plant on the _day preceding the election to determinewhich union should represent them; that at this meeting, C. N. Ander-son, one of the 16 employees, urged his fellow employees to vote for47 N. L R. B, No. 2.47 N. L.R. B, No. 2a.14 SEATTLE TIMES. COMPANY15the A. F. L.;, whereupon many of them, believing Anderson to berelated by marriage to the Company's general manager, voted forSeattleNewspaper Guild Local 82, American Newspaper 'Guild,C. 1. 0., herein called the C. I. 0., and that at the close of the meeting,the-16 employees conducted a "straw.vote" after agreeing in advancethat all would vote for the union winning the "straw vote", and thatmany, believing that they were bound by this agreement, in the Boardelection cast their ballots for the C. I. 0., which had won the "strawvote."On February 17, 1943, the Regional Director issued a Report onObjections, finding that- such a meeting as described -above was held,but that it was not called or sponsored by the, Company; that C. N.Anderson was not related to the Company's general manager, andno'one was influenced in his vote by such a belief; and that a "strawvote" was taken but without any agreement that all the employeeswould vote next day as the majority did in the "straw vote." The.Regional Director therefore recommended that the objections be dis-missed since they raised no substantial or material issues with respectto the election and the conduct thereof.The Board's procedure providing for elections by secret ballot todetermine the collective bargaining representative of the employeesin an appropriate unit, is designed to enable employees to expressa free choice on the subject of collective bargaining in a democraticmanner.The taking of a "straw vote" or the holding of a "caucus"prior to a Board-ordered election, and any agreement purporting to,require employees to vote in the Board election pursuant to theresults of the "straw vote" or "caucus," have the effect of supersed-ing the election procedure established by the Board and, thus, thetendency to restrict employees in the full freedom of choice whichthe Board's procedure was designed to secure.The Board cannotlook with favor upon attempts to affect the results of its ordered elec-tions by such pre-election devices, which are intended to commit thechoice of representatives of all or some employees 'to the will of amajority or plurality of employees in advance of the procedure estab-lished by the Board for determining the bargaining representative.However, in this case it appears that no agreement was made by the16 employees that all would cast their ballots in the Board-orderedelection as the majority did in the "straw vote," and the electionresults show that no such agreement was carried out.2Accordingly,the objections are overruled and we shall certify the C. I. O.2 Only 8 employees who voted in the Board-ordered election had not attended the meetingof employees or participated in the "straw vote" , yet 10 ballots were cast for the A. F. L.In the Board-ordered election. 16DECISIONS OF NATIONAL LABOR RELLATLONISi BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series g, as amended,IT I6 HEREBY CERTIFIED that Seattle Newspaper Guild Local 82,American Newspaper Guild, C. I. 0., has been designated and selectedby a majority of the city district managers and suburban (and coun-try) district managers of Seattle Times Company, Seattle, Washing-ton, as their representative for the purposes of collective bargaining,and that, pursuant to Section 9 (a) of the Act, Seattle NewspaperGuild Local 82, American Newspaper Guild, C. I. 0., is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.